                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY                     :             CIVIL ACTION
                                   :
     v.                            :
                                   :
C/O CONSTANZO, C/O BROCCOLIER,     :
DEPT. OF CORRECTIONS and LT. REBER :             NO. 18-5416

                                      ORDER

      NOW, this 2nd day of July, 2019, upon consideration of the Defendant’s Motion to

Dismiss (Document No. 14), the plaintiff’s response, and the defendants’ reply, it is

ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that the Complaint is DISMISSED WITH

PREJUDICE.




                                                    /s/ TIMOTHY J. SAVAGE J.
